EXHIBIT 10.23(a)

FORM OF RESTRICTED STOCK AGREEMENT

UNDER THE 2007 LONG TERM INCENTIVE PLAN

OF FINLAY ENTERPRISES, INC.

(for awards granted prior to termination of

Stockholders’ Agreement and Registration Rights Agreement)

AGREEMENT, made as of                , 20      , between FINLAY ENTERPRISES,
INC., a Delaware corporation (the “Company”), and                          (the
“Grantee”).

1. Purpose. The purpose of this Restricted Stock Agreement (the “Agreement”) is
to provide an incentive and reward to the Grantee, who, through employment and
by the Grantee’s industry and exceptional service, will continue to contribute
to the growth and development of the Company.

2. Shares Awarded.

(a) Subject to the terms of this Agreement, provided that the Grantee is at such
time employed by the Company or its Subsidiaries (as defined in the Plan), the
Company shall issue to the Grantee, on                        , 20      (the
“Vesting Date”) or as soon thereafter as is reasonably practicable but in no
event later than 60 days after the Vesting Date,                      shares of
common stock, $.01 par value (“Common Stock”), of the Company (the “Shares”),
which Shares shall be fully vested on the Vesting Date but shall be subject to
the restrictions set forth herein.

(b) The Shares are granted pursuant to the Company’s 2007 Long Term Incentive
Plan (the “Plan”). The Shares are subject to all of the applicable provisions of
the Plan which are incorporated herein by reference, and any conflict between
the terms of this Agreement and those of the Plan shall be resolved in favor of
the terms of the Plan.

(c) Notwithstanding anything to the contrary herein contained, in the event (i)
that the Grantee’s employment is terminated by reason of the Grantee’s death or
Disability (as such term is defined in the Plan), or (ii) upon the occurrence of
a Change in Control (as defined below), then in any such case, all of the Shares
shall be deemed immediately vested and the Shares shall be distributed to the
Grantee or his or her estate (as applicable) as promptly as possible thereafter
but in no event later than 60 days following the vesting date.

(d) A “Change in Control” shall be deemed to have occurred if: (i) the
stockholders of the Company shall have approved: (A) any consolidation or merger
of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Common Stock would be converted into
cash, securities or other property, other than a merger of the Company in which
the holders of Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company; or (C) the adoption of any plan or proposal for
the liquidation or dissolution of the Company; (ii) any person (as defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other entity
(other than the Company or any employee benefit plan sponsored by the Company or
any subsidiary) shall have become the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly,

 

 

-1-

 

--------------------------------------------------------------------------------



 

of securities of the Company representing 30% or more of the issued and
outstanding Common Stock; or (iii) individuals who on the date of the adoption
of the Plan constituted the entire Board of Directors shall have ceased for any
reason to constitute a majority unless the election, or the nomination for
election by the Company’s stockholders, of each new director was approved by a
vote of at least a majority of the directors then still in office.

3. Certificates.

(a) Certificates. Upon issuance by the Company to the Grantee of the Shares in
accordance with Section 2 hereof, the Company shall deliver to the Grantee or
his or her estate (as applicable) a certificate covering such Shares, which
shall be in the name of the Grantee or such estate and shall have stamped
thereon the legends set forth in Section 6 hereof.

(b) Adjustments. In the event that any stock dividend, stock split,
recapitalization, merger, reorganization, exchange of shares or similar event
occurs in which the number or class of shares of Common Stock is changed without
the receipt or payment of consideration by the Company, the number and/or type
of securities issuable to the Grantee pursuant to Section 2 hereof after the
effective date of such event shall be proportionately and equitably adjusted in
such manner as the Committee shall determine in order to retain the economic
value or opportunity to the Grantee under this Agreement.

4. Stockholders’ and Registration Rights Agreements.

It is a condition to the grant of any Shares hereunder that the Grantee execute
and deliver to the Company, counterparts of the Amended and Restated
Stockholders’ Agreement dated as of March 6, 1995 and the Registration Rights
Agreement, dated as of May 26, 1993, each as amended (respectively, the
“Stockholders’ Agreement” and the “Registration Rights Agreement”), by and among
the Company, David B. Cornstein, Arthur E. Reiner and certain other parties. If
the Grantee fails to enter into such agreements within 60 days of the Vesting
Date, the Shares hereunder shall be forfeited. Upon the Grantee’s execution and
delivery of such agreements, the Grantee will be deemed to be a “Management
Holder” under the Stockholders’ Agreement and a “Management Stockholder” under
the Registration Rights Agreement, and as such, the Grantee will be subject, in
addition to the provisions of this Agreement, to all of the terms, conditions
and obligations of such agreements, including, without limitation, restrictions
on the transferability of the Shares (and any other securities issued to the
Grantee pursuant to Section 3(b) hereof). Capitalized terms used but not
otherwise defined herein, shall have the same meaning as defined in the
Stockholders’ Agreement.

5. Restrictions on Transfer. The Grantee hereby represents and warrants to and
agrees with the Company as follows:

The Shares (and any other securities issued to the Grantee pursuant to Section
3(b) hereof) will not be sold, exchanged, pledged, hypothecated, transferred or
otherwise disposed of by the Grantee in any manner, directly or indirectly, (i)
without registration thereof under the Securities Act of 1933, as amended, and
any applicable state “Blue Sky” laws unless an exemption from such registration
is available and, if the Company so requests, the Grantee causes counsel
satisfactory to the Company to deliver to the Company a written opinion of such
counsel in form and substance satisfactory to the Company; or (ii) in violation
of any law; or (iii) in violation of the Stockholders’ Agreement or the
Registration Rights Agreement.

 

 

-2-

 

--------------------------------------------------------------------------------



6. Restrictive Legends. All certificates representing Shares issued hereunder
(and all certificates representing any other securities issued to the Grantee
pursuant to Section 3(b) hereof) shall bear restrictive legends thereon
substantially as follows:

“THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE PROVISIONS OF A RESTRICTED
STOCK AGREEMENT DATED AS OF                     , 20      BETWEEN THE COMPANY
AND THE HOLDER, AND AN AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT DATED AS OF
MARCH 6, 1995 AND A REGISTRATION RIGHTS AGREEMENT, DATED AS OF MAY 26, 1993,
EACH AS AMENDED, BY AND AMONG THE COMPANY, DAVID B. CORNSTEIN, ARTHUR E. REINER
AND CERTAIN OTHER PARTIES, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE
COMPANY.”

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE HELD BY AN AFFILIATE OF THE
COMPANY (AS DEFINED IN RULE 144 OF THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”)), AND MAY ONLY BE TRANSFERRED (i) TO THE EXTENT APPLICABLE, PURSUANT TO
RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE
DISPOSITION OF SECURITIES), OR (ii) UPON THE DELIVERY BY THE HOLDER TO THE
COMPANY OF AN OPINION OF COUNSEL, SATISFACTORY TO COUNSEL TO THE COMPANY,
STATING THAT COMPLIANCE WITH RULE 144 IS UNNECESSARY.”

7. General Provisions. Nothing contained in this Agreement shall confer upon the
Grantee any right to continue in the employ of the Company or shall in any way
affect the right and power of the Company to dismiss or otherwise terminate the
employment of the Grantee at any time for any reason with or without cause. This
Agreement shall be governed and construed in accordance with the laws of the
State of Delaware. Any dispute arising hereunder shall be brought before a court
of competent jurisdiction in the City, County and State of New York. This
Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

 

FINLAY ENTERPRISES, INC.

       



 


By 



 

 

 

Name: Arthur E. Reiner

 

 

 

Title: Chairman and CEO

 

 

 

 

 

THE GRANTEE:

               



 

 



 

 

 

Signature

 

 

-3-

 

--------------------------------------------------------------------------------